Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 28, 1994, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
After traveling by bus from New York City to Broome County, defendant and a companion were stopped by police and found to be in possession of a large quantity of cocaine. As a condition of her plea of guilty to the crime of criminal possession of a controlled substance in the second degree, defendant waived her right to a suppression hearing. She was sentenced to five years to life in prison. On appeal, defendant argues that the sentence is harsh and excessive because she was merely a courier for the transportation of drugs and the District Attorney pressured her into waiving her right to a suppression hearing in exchange for not seeking a sentence of 15 years to life. Insofar as the record reveals that defendant entered a knowing, intelligent and voluntary plea of guilty and waived her right to a suppression hearing as a condition of this plea, defendant may not seek appellate review of suppression issues (see, People v Collier, 226 AD2d 923; People v Scott, 222 AD2d 958, lv denied 87 NY2d 1025). In view of defendant’s prior drug-related activities, the quantity of drugs seized and the fact that defendant agreed to the sentence as part of the plea bargain, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Crew III, White, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.